DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
 
Response to Amendment

Claims 1-10 are currently pending in the application.  The rejections of record from the office action dated 23 March 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (Machine Translation of JP 08-276553 A) in view of Kishimoto (Machine Translation of JP 2002-355926 A).
Regarding claim 1-10, Kosuge discloses a metal can that may be coated on its inner and outer surfaces with a polyester layer A comprising a copolyester comprising ethylene terephthalate having a melting point of 210°C to 245°C and a Tg of 60°C or higher and an intervening polyester layer B between the polyester layer A and the metal can, comprising a polyester comprising 60-90% polyethylene terephthalate having a melting point of 210°C to 255°C and 1-40% polybutylene terephthalate with a melting point of 180°C to 223°C (i.e. a resin-coated metal sheet comprising a metal sheet; a two-layer resin film including resin layer (A) disposed on at least one side of the metal sheet and a resin layer (B) disposed between the resin layer (A) and the metal sheet; polyethylene terephthalate based resin (I) has a melting point overlapping 210-230°C; polybutylene terephthalate base resin (II) has a melting point overlapping 215°C-225°C; polyethylene terephthalate based resin (III) has a melting point overlapping 230°C-250°C; overlapping resin layer (B) contains 50 to 80 wt% of polyethylene terephthalate based resin and 20 to 50 wt% of polybutylene terephthalate based resin; metal can formed from the resin-coated metal sheet with the resin layer (A) disposed as an outer surface of the can)([0001]-[0002],[0010]-[0011], [0042]-[0043], claim 1), wherein the coating film has a total thickness of 6 to 75 µm (i.e. overlapping total thickness of 5 to 15 µm).
Kosuge does not disclose that the polyester layer A comprises a polybutylene terephthalate based resin having a melting point of 215-225°C in an amount of 20 to 50 wt%. 
Kishimoto discloses a multilayered polyester film coating for a metal can having an outer layer comprising polyethylene terephthalate and incorporating 10 to 70 wt% polybutylene terephthalate having a melting point of 190 to 225°C to provide good moldability (i.e. polybutylene terephthalate resin; overlapping a melting point of 215-225°C; overlapping in an amount of 20 to 50 wt%) ([0001], [0006]-[0023]). 
Kosuge and Kishimoto are analogous art because they both teach about multilayered polyester film coatings for metal cans.  It would have been obvious to incorporated the polybutylene terephthalate of Kishimoto into the outer layer of the coating of Kosuge in the amounts disclosed in order to provide good moldability and because it is well-known in the art to do so and doing so would amount to mothing more than using a known material in a known environment to accomplish an entirely expected result.
Regarding claims 2-3 and 6-9, given that modified Kosuge discloses a metal sheet/can that is identical in structure and composition to the instantly claimed sheet/can, it is the examiner’s position that the resin layer (A) will intrinsically have a heating crystallization temperature at 95±5°C and a cooling crystallization temperature lower than 183°C in a measurement during a first scan by differential scanning calorimetry, and the resin layer (B) will intrinsically have no heating crystallization temperature at 95±5°C and a cooling crystallization temperature not lower than 183°C in a measurement during a first scan by differential scanning calorimetry, the resin layer (A) and the resin layer (B) will intrinsically each have a logarithmic damping ratio of smaller than 0.3 at measurement temperatures of 65°C to 75°C and a logarithmic damping ratio of smaller than 0.35 at measurement temperatures of 100°C to 130°C when measured be a rigid-body pendulum type physical properties testing instrument, the resin layer (A) will intrinsically have a contact angle not greater than 42° with a wetting index liquid No. 40 having a wetting tension of 40.0 mN/m, the resin layers (A) and (B) will intrinsically have a water vapor transmission rate of not greater than 400 g/m2.day at a can body portion, the resin layers (A) and (B) will intrinsically have an oriented crystallization peak intensity of not smaller than 28 cps/µm at a can body portion when measured by X-ray diffractometry and a crystallization rate of the resin layer (B) will intrinsically be higher than the crystallization rate of the resin layer (A).
	Regarding claim 10, Kosuge discloses that ethylene glycol may be used alone as the glycol component of the polyester of the polyester layer (B) (i.e. ethylene glycol as a sole glycol component contained in the polyethylene terephthalate based resin (III)) ([0011]-[0013]).

Response to Arguments

Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Example 1 and Comparative example 4 of Kosuge provide support for the assertion that introducing PBT of Kishimoto would reduce the aroma retention property.  Applicant states that Comparative Example 4 represents the combination of Kosuge and Kishimoto and has poor aroma retention.
Applicant’s argument is unpersuasive because Comparative Example 4 is not equivalent to the combination of Kosuge and Kishimoto of record because the combination has two layers and Comparative Example 4 has only one layer.  There remains no evidence that the combination, wherein the PBT of Kishimoto is added to the outer layer of the coating of Kosuge has poor aroma retention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782